Citation Nr: 1639084	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 22, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to a TDIU due to service-connected disabilities prior to March 22, 2013.  The Board notes that as of March 22, 2013, the Veteran was granted a 100 percent rating for PTSD.

The Veteran contends that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment prior to March 22, 2013.  During this time period the Veteran was service connected for PTSD, evaluated as 50 percent disabling from April 15, 2010; coronary artery disease, evaluated as 30 percent disabling from September 9, 2010 and 60 percent disabling from November 7, 2011; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 30 percent disabling.  See April 2013 Rating Decision.  

Review of the claims file reflects that the Veteran reported that he retired from his occupation as a construction millwright in 2006.  From 2008 to 2009 he worked part-time at Home Depot but due to his service-connected heart condition he was unable to continue working.  In February 2013, a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits was sent to Home Depot with a follow-up request in April 2013 with no response.  Another attempt to obtain employment information from Home Depot should be made.  Additionally, a VA examination and review of the treatment records from April 2010 through March 21, 2013 should be undertaken to ascertain whether and to what degree the Veteran's service-connected PTSD, coronary artery disease, bilateral hearing loss, and tinnitus result in functional impairment relative to his ability to obtain and maintain gainful employment during that time period.

Accordingly, the case is REMANDED for the following action:

1.  Send a request for Employment Information, VA Form 21-4192, to the Veteran's former employer, Home Depot, as shown on the November 2011 application for TDIU.  If additional information is required, contact the Veteran for the required information such as an address.  The Veteran should be notified of any negative response and given an appropriate amount of time to respond.  Any response received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination or examinations to determine functional impairment resulting from the Veteran's service-connected PTSD, coronary artery disease, bilateral hearing loss, and tinnitus from April 15, 2010 through March 21, 2013.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  A complete history should be obtained from the Veteran relative to his disabilities from April 15, 2010 through March 21, 2013.

The examiner should discuss the functional effects of the Veteran's PTSD, coronary artery disease, bilateral hearing loss, and tinnitus, relative to the Veteran's ability to secure or follow substantially gainful employment from April 15, 2010 through March 21, 2013.  Nonservice-connected disability and age should be neither considered nor discussed.

3.  The AOJ should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Thereafter, if necessary, the AOJ should refer the case to the Director, Compensation Service, for extraschedular consideration and then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

